Oldham, C.
This case was before us on the 6th day of May, 1902, and the judgment of the district court was affirmed, because supported by the pleadings. At that time we declined to examine into the question of the sufficiency of the testimony to support the judgment, because it appeared to us that no bill of exceptions containing the testimony introduced before the board of county commissioners had been properly settled and authenticated. On rehearing our attention is called to the fact that there is a certificate that the bill of exceptions contains all the evidence introduced in the proceeding before the county commissioners, and that this certificate appears to have been signed by the chairman of the board, which is supported by an admission of counsel for the board, to which our attention was not called at the first hearing. In view of this, Ave think our former judgment was based on a too technical construction of an informal certificate authenticating the bill of exceptions, and that in the interest of justice Ave should examine the allegation contained in the bill of exceptions that the finding of the board is not supported by sufficient evidence. As appears from the statement contained in our former opinion, this controversy arose betiveen the board of county commissioners of Thurston county and the Union Stock Yards National Bank, of South Omaha, over the assessment, in 1899, of 550 head of cattle, valued at $4,620. These cattle, or a similar number, Avere assessed in that year as the property of the Omaha National Bank, *411by the assessor of one of tlie townships in Thurston county. Within six months of the time that the tax on these cattle would, if they had been regularly assessed, have become delinquent, by a resolution of the county board a notice was served on the plaintiff in error in this case, and proceedings instituted as provided for in section 1, article 2, chapter 77, Compiled Statutes, to correct an error in the name in the assessment of these cattle and have the name of the owner of this property changed on the assessment rolls from the Omaha National Bank to the Union Stock Yards National Bank. The bank appeared in response to this notice, and filed an answer denying that it was the owner of any cattle in Thurston county at any time, or that it had ever had any interest in any cattle that had ever been in Thurston county, except as mortgagee. It also denied that any cattle in which it was ever interested as mortgagee had been in Thurston county on the 1st day of April, 1899. There was no dispute as to any material fact in the testimony taken at the hearing before the county board. It clearly appeared that the firm of Rockwell & Co. owned 550 head of cattle and had wintered them in Dakota county, Nebraska. It also appeared that one of the members of this firm resided in Dakota county, and that the other resided in Douglas county, Nebraska. It also appeared that these cattle had been mortgaged to secure an indebtedness to the firm of Perine, Cook & Co., and that the note secured by this mortgage had been sold for value to the Union Stock Yards National Bank before the 1st day of April, 1899, so that the only interest that the bank had in these cattle was as mortgagee. The owner of property, within the meaning of the tax laws, is the person who has the legal title thereto; and it has been the uniform holding of this court that the legal title to property pledged by chattel mortgage remains in the mortgagor until divested by foreclosure proceedings and sale in pursuance to. law. Murray v. Loushman, 47 Nebr., 256, 258, and cases cited. It is plain to ns that under these undisputed facts the county hoard *412had no right to correct an error in the assessment rolls of that county by charging these cattle to the Union Stock Yards National Bank, because, in the first place, they were not owned by the bank, and in the second place they were not in Thurston county on the 1st day of April, 1899, hut were in Dakota county, where they had been kept during the Avinter, and where one of the members of the firm Avho owned the cattle resided, and there they should have been assessed as the property of the owners, Rockwell & Co.
It is therefore recommended that the former judgment of this court be set aside and vacated, and that the judgment of the district court be reversed and the cause remanded for further proceedings.
Barnes and Pound, CC., concur.
By the Court: For the reasons stated in the foregoing opinion, the former judgment of this court is set aside and vacated, and the judgment of the district court is reversed, and the cause remanded for further proceedings.
Reversed and remanded.